Case 2:20-cv-03670-FMO-JEM Document 13 Filed 06/22/20 Page 1 of 2 Page ID #:53



 1   HUNTON ANDREWS KURTH LLP
     Susan Smith (SBN 224894)
 2   ssmith@HuntonAK.com
     2200 Pennsylvania Avenue, NW
 3   Washington, D.C. 20037-1701
     Telephone: 202 • 955 • 1500
 4   Facsimile: 202 • 778 • 2201
 5   Alexandrea H. Young (SBN 233950)
     ayoung@HuntonAK.com
 6   550 South Hope Street, Suite 2000
     Los Angeles, California 90071-2627
 7   Telephone: 213 • 532 • 2000
     Facsimile: 213 • 532 • 2020
 8
     Attorneys for Defendant
 9   STEVEN MADDEN, LTD.
10
11                             UNITED STATES DISTRICT COURT
12              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13
14   DECKERS OUTDOOR                          Case No. 2:20-cv-03670-FMO-JEM
15   CORPORATION, a Delaware
     Corporation,                             Honorable Fernando M. Olguin
16
                  Plaintiff,                  DEFENDANT STEVEN MADDEN,
17
                                              LTD.’S CORPORATE DISCLOSURE
18         v.                                 STATEMENT [F.R.C.P. 7.1]
19   STEVEN MADDEN, LTD., a Delaware
20   Corporation; and DOES 1-10, inclusive,
21                                            Complaint Filed: April 21, 2020
                  Defendant.
22
23
24
25
26
27
28

      DEFENDANT STEVEN MADDEN, LTD.’S CORPORATE DISCLOSURE STATEMENT [F.R.C.P. 7.1]
                                                           CASE NO. 2:20-cv-03670-FMO-JEM
Case 2:20-cv-03670-FMO-JEM Document 13 Filed 06/22/20 Page 2 of 2 Page ID #:54



 1           TO THE COURT AND TO ALL PARTIES AND THEIR COUNSEL OF
 2   RECORD:
 3           Pursuant to Federal Rule of Civil Procedure 7.1(a), Defendant Steven Madden,
 4   Ltd. states that BlackRock, Inc. owns 10% or more of Steven Madden, Ltd. stock and
 5   no other publicly held corporation owns 10% or more of Steven Madden Ltd. stock.
 6
 7   Dated: June 22, 2020                  HUNTON ANDREWS KURTH LLP
 8
 9                                          By: /s/ Susan Smith
                                                Susan Smith
10
                                                Attorneys for Defendant
11                                              STEVEN MADDEN, LTD.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     115072.0000097 EMF_US 80796124v1          1
      DEFENDANT STEVEN MADDEN, LTD.’S CORPORATE DISCLOSURE STATEMENT [F.R.C.P. 7.1]
                                                              CASE NO. 2:20-cv-03670-FMO-JEM
